PER CURIAM.
James M. Lamkin appeals the summary denial of his motion to correct an illegal sentence filed pursuant to Florida Rule of Criminal Procedure 3.800(a). Lamkin alleged that he is entitled to be resentenced pursuant to Heggs v. State, 759 So.2d 620 (Fla.2000). The trial court denied the motion as facially insufficient finding that Lamkin had not alleged the date of his offense in the motion. A cursory review of Lamkin’s motion reveals, however, that he twice alleged the date of his offense in the motion and that the date alleged is within the Heggs’ window. We therefore reverse and remand for the trial court to consider Lamkin’s motion on its merits.
Reversed and remanded.
ALTENBERND, A.C.J., and NORTHCUTT and CASANUEVA, JJ., concur.